Citation Nr: 1338915	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  10-42 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for residuals of prostate cancer.

3.  Entitlement to service connection for chronic obstructive pulmonary disease.

4.  Entitlement to nonservice-connected pension benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1972.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision that denied service connection for a bilateral hearing loss disability, for residuals of prostate cancer, and for chronic obstructive pulmonary disease; and denied entitlement to nonservice-connected pension benefits.  The Veteran timely appealed.

In December 2012, the Veteran testified during a hearing before the undersigned at the RO.

In addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his Virtual VA file.

The issue of service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below, and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran at the December 2012 hearing, that a withdrawal of the appeal for service connection for residuals of prostate cancer and for chronic obstructive pulmonary disease, and for entitlement to nonservice-connected pension benefits, is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for service connection for residuals of prostate cancer and for chronic obstructive pulmonary disease, and for entitlement to nonservice-connected pension benefits have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for Residuals of Prostate Cancer,
 Service Connection for Chronic Obstructive Pulmonary Disease, and
 Entitlement to Nonservice-Connected Pension Benefits 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew the appeal for service connection for residuals of prostate cancer, and for chronic obstructive pulmonary disease; and withdrew the appeal for entitlement to nonservice-connected pension benefits, on the record at the December 2012 hearing.  The withdrawal was reduced to writing and submitted by the Veteran at the hearing.  There remain no allegations of errors of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal for service connection for residuals of prostate cancer and for chronic obstructive pulmonary disease, and for entitlement to nonservice-connected pension benefits; and the claims are dismissed.



ORDER

The appeal seeking service connection for residuals of prostate cancer and for chronic obstructive pulmonary disease, and seeking entitlement to nonservice-connected pension benefits is dismissed.


REMAND

Records

The Veteran testified that he sought treatment for hearing loss at the Bonham VA in 2010, and that he was issued hearing aids.  These records are relevant to the Veteran's claim for service connection, and should be associated with the claims file (physical or electronic).  In addition, recent VA treatment records should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

Bilateral Hearing Loss Disability

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2012); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Veteran contends that service connection for a bilateral hearing loss disability is warranted on the basis that he was exposed to acoustic trauma in active service while working as an aircraft mechanic for his entire enlistment.  He testified that he wore earplugs and a headset on the last aircraft that he worked on, while on the flight line.  The Veteran testified that he did not notice a hearing problem while in active service; and that as the years progressed, his hearing loss worsened.

Specifically, the Veteran testified that he recalled being told when he first started working on aircraft in active service, that these "111's" had a really high frequency noise to them; and it was possible that [the Veteran] would have a hearing problem later in life.  He testified that a couple of others who worked with him had a hearing loss when tested at discharge from active service, though he did not.  The Veteran testified that post-service he worked for a plant for three years, and then at a factory; and that he later became a painter, both commercial and residential.  The Veteran testified that hearing protection was not required for any of his post-service jobs, and that the level of exposure to noise was "nothing like what it was working around the airplanes."  He testified that he was having a hard time hearing people and got his hearing testing in 2010, and was given hearing aids.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

On a "Report of Medical History" completed by the Veteran in June 1968, he checked "no" in response to whether he ever had or now had hearing loss.  Audiometric testing in service at enlistment in June 1968 revealed that pure tone thresholds, in decibels, for each ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
10
0
LEFT
0
0
10
5
5

Audiometric testing at the time of the Veteran's separation examination in August 1972 revealed normal hearing, bilaterally.  Pure tone thresholds, in decibels, for each ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
15
5
LEFT
15
5
25
15
15

By some medical authorities, auditory decibel thresholds of zero to 20 represent normal hearing, and higher threshold levels indicate some degree of hearing loss.  See, e.g., Hensley v. Brown, 5 Vet. App. 155 (1993). 

VA audiometric test results in March 2010 revealed data most consistent with bilateral, mild-to-moderate sensorineural hearing loss.  At that time the Veteran reported military exposure to aircraft engines, and reported that hearing protection was used.  

Evidence of a current hearing loss disability-i.e., one meeting the requirements of 38 C.F.R. § 3.385-and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley, 5 Vet. App. at 159. 

In March 2010, a VA audiologist opined that the Veteran's hearing loss is less likely as not a result of noise exposure during active service.  Although the audiologist had reviewed the service treatment records and interviewed the Veteran, no rationale for the opinion was provided.

It is obvious that the opinion of record did not consider the Veteran's credible lay testimony of having been exposed to aircraft with really high frequency noise, and that his level of exposure to noise post-service was "nothing like what it was working around the airplanes." 

His Form DD214 reflects a primary specialty as an aircraft mechanic.  Given the likelihood that the Veteran had significant in-service acoustic trauma as described in his December 2012 testimony, an examination is needed to determine whether the Veteran's current bilateral hearing loss either had its onset during service or is related to his active service-to specifically include in-service acoustic trauma from working as a mechanic on aircraft with really high frequency noise, as alleged; or if the disability is otherwise related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2013).

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records for bilateral hearing loss, dated from January 2010 to the present date; and associate them with the Veteran's claims file (physical or electronic).

2.  Afford the Veteran a VA audiology examination to identify all current disability underlying the Veteran's current complaints of bilateral hearing loss; and to obtain information as to the current nature and likely etiology of any current hearing loss of either ear.  All appropriate tests and studies (to include audiometric testing) should be accomplished, and all clinical findings should be reported in detail. 

The examiner should specifically indicate whether the Veteran currently has hearing loss in either ear to an extent recognized as a disability for VA purposes (i.e., has an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz of 26 decibels or greater; or speech recognition scores using the Maryland CNC Test of less than 94 percent).  

Based on the examination and review of the record, the examiner should offer opinions as to whether it is at least as likely as not (50 percent probability or more) that any such hearing loss disability of either ear had its onset in service, or is the result of disease or injury incurred during service-to specifically include in-service acoustic trauma from working as a mechanic on aircraft with really high frequency noise, as credibly reported by the Veteran.  If other causes are more likely, those should be noted.  

The examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner is unable to provide the requested opinion without resort to speculation, the examiner must provide a detailed rationale as to why such an opinion cannot be offered.  

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

3.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a SSOC, before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


